          Case 1:19-cr-00253-RMC Document 5 Filed 07/29/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                      Holding a Criminal Term

                              Grand Jury Sworn in on June 17,2019'

UMTED STATES OF AMERICA                             CRIMINAL NO.

                                                    MAGISTRATE NO. 19-MJ-201

AMAATMBENGA,                                        VIOLATION:
                                                    18 u.s.c. $ e22(g)(1)
                         Defendant.                 (Unlawful Possession of a Firearm and
                                                    Ammunition by a Person Convicted of a
                                                    Crime Punishable by Imprisonment for a
                                                    Term Exceeding One Year)

                                                    FORIEITURIS       18 U.s.C. S 924(d),
                                                    21 U.S.C. $ 853(p) and 28 U.S.C. $ 2461(c)

                                       INDICTMENT
       The Grand Jury charges that:

                                          COTINT ONE

       On or about Jttly 25,2019, within the District of Columbia,   AMAAT MBENGA, having

been convicted of a crime punishable by imprisonment for a term exceeding one year, in the

Superior Court for the District of Columbia, Criminal Case No. 2016-CF3 -00533 5, and having

knowledge of the fact, did unlawfully and knowingly receive and possess a firearm, that is, a

Taurus PT   III   G2, 9mm semi-automatic pistoi, and did uniawfully and knowingly receive and

possess ammunition, that is, 9mm ammunition, which had been possessed, shipped and transported

in and affecting interstate and foreign commerce.

       (Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime
       Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,
       United States Code, Section 922(g;)O))



I   This grand jury was empaneled in the Superior Court of the District of Columbia and retumed
this indictment pursuant to its authority under D.C. Code $ 11-1916(a).
          Case 1:19-cr-00253-RMC Document 5 Filed 07/29/19 Page 2 of 2



                                    FORFEITURT ALLEGATION

        1.      Upon conviction ofthe offense alleged in Count One this Indictment, the defendant

shall forfeit to the United States, pursuart to Title 18, United States Code, Section 924(d) and   Title

28, United States Code, Section 2461(c), any firearms and ammunition involved in or used in the

knowing commission of the offense, including but not limited to a T Taurus PT III G2, 9mm semi-

automatic pistol and 9mm ammunition.

        2.      If any ofthe property described above   as being subject to forfeiture, as a result   of

any act or omission   ofthe defendant:

        (a)    cannot be located upon the exercise ofdue diligence;

        (b)    has been transferred or sold to, or deposited   with,   a   third party;

        (c)    has been placed beyond the   jurisdiction ofthe Court;

        (d)    has been substantially diminished in value; or

        (")    has been commingled with other property that cannot be subdivided without

               diffrculty;

the defendant shall forfeit to the United States any other property ofthe defendant, up to the value

of the property described above, pwsuant to Title 21, United           States Code, Section 853(p), as

incorporated by Title 28, United States Code, Section 246i(c).

       (Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21,
       United States Code, Section 853(p), and Title 28, United States Code, Section 2a61@))

                                              A TRIJE BILL:


                                              FOREPERSON.

                             O
M",Kuk{!-                    sln
and for the District of Columbia.

                                                 2
